                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Derrick A. Mayes,                      )         Case No. 6:18-cv-02484-DCC
                                       )
                    Plaintiff,         )
                                       )
v.                                     )                    ORDER
                                       )
Leigh Paoletti, Jacob Goldstein, Cheri )
Lydia, A. Grazeoso,                    )
                                       )
                    Defendants.        )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and a Report and

Recommendation (“Report”). On September 17, 2018, the Magistrate Judge issued a

Report recommending that this action be dismissed without prejudice and without

issuance of service of process. ECF No. 9. The Magistrate Judge advised Plaintiff of

the procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Plaintiff requested an extension of time in which to

file objections, which the Court granted. ECF Nos. 11, 13. Despite the extension,

Plaintiff has filed no objections, and the time to do so has passed.
       The Magistrate Judge makes only a recommendation to this Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976).

The Court is charged with making a de novo determination of any portion of the Report

of the Magistrate Judge to which a specific objection is made. The Court may accept,

reject, or modify, in whole or in part, the recommendation made by the Magistrate Judge

or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. §

636(b). The Court will review the Report only for clear error in the absence of an

objection. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (stating that “in the absence of timely filed objection, a district court need not

conduct a de novo review, but instead must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of

the Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

This action is dismissed without prejudice pursuant to Younger v. Harris, 401 U.S. 37

(1971).

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
December 13, 2018
Spartanburg, South Carolina
                              NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and

4 of the Federal Rules of Appellate Procedure.
